 


109 HR 3674 IH: Railway Safety Act of 2005
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3674 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the Secretary of Transportation to make grants for projects to construct fences or other barriers to prevent public access to tracks and other hazards of fixed guideway systems in residential areas. 
 
 
1.Short titleThis Act may be cited as the Railway Safety Act of 2005. 
2.Public access to tracks and other hazards of fixed guideway systems in residential areas 
(a)GrantsThe Secretary of Transportation may make grants to the operator of a rail fixed guideway mass transportation system that is subject to regulation by the Federal Transit Administration or the Federal Railroad Administration for projects to construct fences or other barriers to prevent public access to tracks and other facilities of the system that may present a hazard in a residential area. 
(b)Federal ShareThe Federal share of the cost of a project carried out with amounts made available under this section shall not exceed 50 percent. 
(c)Authorization of AppropriationsThere is authorized to be appropriated out of the Highway Trust Fund $5,000,000 for fiscal year 2006 to carry out this section. 
(d)Applicability of Title 23Funds authorized by this section shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code; except that subsection (b) shall apply with respect to the Federal share and such funds shall remain available until expended. 
 
